Exhibit 10.2

EXECUTION VERSION

ROYAL BANK OF CANADA

200 Vesey Street

New York, NY 10281

CONFIDENTIAL

May 28, 2014

Goldman Sachs Bank USA

Goldman Sachs Lending Partners LLC

200 West Street

New York, New York 10282-2198

The Hillshire Brands Company

400 South Jefferson Street

Chicago, Illinois 60607

Joinder Letter – Project Paladin Commitment Letter

Ladies and Gentlemen:

Reference is made to the Commitment Letter dated May 12, 2014 (including the
annexes and schedules thereto, the “Commitment Letter”), among Goldman Sachs
Bank USA (“GS Bank”), Goldman Sachs Lending Partners LLC (“GSLP” and, together
with GS Bank, the “Initial Commitment Parties”) and The Hillshire Brands Company
(the “Company” or “you”). Terms used but not defined in this joinder letter
(this “Joinder Letter”) have the meanings assigned to them in the Commitment
Letter.

 

1. Joinder.

The parties hereto agree that Royal Bank of Canada (“Royal Bank”) will, upon the
effectiveness of this Joinder Letter, become a party to the Commitment Letter
(and will, upon the concurrent execution of a joinder letter to the Fee Letter
(the “Fee Letter Joinder”), become a party to the Fee Letter). Upon the
effectiveness of this Joinder Letter, each reference in the Commitment Letter
(as modified by this Joinder Letter) to “Commitment Party” and “Commitment
Parties” will include Royal Bank.

 

2. Commitments.

Upon the terms set forth in this Joinder Letter and the Commitment Letter and
subject solely to the conditions set forth in Section 7 of the Commitment
Letter, the conditions set forth in Exhibit C thereto and the conditions set
forth in the Term Sheet under the paragraph entitled “Conditions to Initial
Borrowing”, Royal Bank hereby commits to provide 15% of the aggregate



--------------------------------------------------------------------------------

principal amount of the Term Loan Facility and 15% of the aggregate principal
amount of the Revolving Facility. In connection with the foregoing, (i) the
commitment of GSLP under the Commitment Letter with respect to the Term Loan
Facility is hereby reduced by the commitment of Royal Bank hereunder with
respect to the Term Loan Facility and (ii) the commitment of GS Bank under the
Commitment Letter with respect to the Revolving Facility is hereby reduced by
the commitment of Royal Bank hereunder with respect to the Revolving Facility.
The Commitments of GS Bank, GSLP and Royal Bank with respect to the Term Loan
Facility and the Revolving Facility are several and not joint. The commitments
of Royal Bank hereunder with respect to the Term Loan Facility and the Revolving
Facility will be deemed to be “Commitments” under the Commitment Letter.

 

3. Titles and Roles.

It is hereby agreed that (a) RBC Capital Markets* will have the title of a joint
lead arranger and a joint bookrunner for the Secured Facilities, (b) GS Bank
will have “lead left” placement in any and all marketing materials or other
documentation used in connection with the Secured Facilities and will hold the
roles and responsibilities conventionally associated with such “lead left”
position and (c) GS Bank will continue to act as sole administrative agent for
the Secured Facilities.

 

4. Additional Provisions.

Upon the effectiveness of this Joinder Letter, (i) the reference to “Initial
Commitment Parties” in Section 5 of the Commitment Letter will be deemed to be a
reference to “Commitment Parties”, (ii) the first and second references to
“Initial Commitment Parties” in Section 7 of the Commitment Letter will be
deemed to be references to “Commitment Parties”, (iii) the reference to “GS Bank
will act as sole lead arranger and sole bookrunner for each of the Secured
Facilities (the “Lead Arranger”)” in Section 2 of the Commitment Letter will be
deemed to be a reference to “GS Bank, J.P. Morgan Securities LLC, RBC Capital
Markets and any other Additional Commitment Party appointed by the Company after
the date hereof in accordance herewith shall act as joint lead arrangers and
joint bookrunners (collectively, the “Lead Arranger”)”, (iv) the reference to “a
single firm of local counsel to the Lead Arranger” in Section 8 of the
Commitment Letter will be deemed to be a reference to “a single firm of local
counsel to the Commitment Parties and their affiliates”, (v) the reference to
“GS Bank and GSLP” in clause (iii) of the second proviso in the first paragraph
of Section 3 of the Commitment Letter will be deemed to be a reference to “each
Commitment Party” and (vi) each reference to “GS and/or its affiliates” in the
fifth paragraph of Section 9 of the Commitment Letter will be deemed to be a
reference to “the Commitment Parties and/or their respective affiliates”.

 

5. Independent Investigation; Financial Advisor.

Royal Bank hereby acknowledges that it has, independently and without any
reliance upon any Initial Commitment Party or any of its affiliates, or any of
its officers, directors, employees, agents, advisors or representatives, and
based on such information and

 

* 

RBC Capital Markets is a brand name for the capital markets businesses of Royal
Bank of Canada and its affiliates.

 

2



--------------------------------------------------------------------------------

documentation as it has deemed appropriate, made its own credit analysis and
decision to enter into the commitment evidenced by, and the other agreements set
forth in, this Joinder Letter and the Fee Letter Joinder.

As you know, Goldman Sachs & Co. (“GS”) has been retained by the Company (or one
of its affiliates) as financial advisor (in such capacity, the “Financial
Advisor”) in connection with the Acquisition. Each party hereto agrees to such
retention and further agrees not to assert any claim it might allege based on
any actual or potential conflict of interest that might be asserted to arise or
result from, on the one hand, the engagement of the Financial Advisor or GS
and/or its affiliates’ arranging or providing or contemplating arranging or
providing financing for a competing bidder and, on the other hand, our and our
affiliates’ relationships with you as described and referred to herein, in the
Commitment Letter and/or in the Fee Letter.

 

6. Miscellaneous.

This Joinder Letter is intended to be solely for the benefit of the parties
hereto and is not intended to confer any benefits upon, or create any rights in
favor of, any person other than the parties hereto. Neither this Joinder Letter
nor the Commitment Letter may be amended or waived except by an instrument in
writing signed by each party hereto. This Joinder Letter may be executed in any
number of counterparts, each of which will be an original, and all of which,
when taken together, will constitute one agreement. Delivery of an executed
signature page of this Joinder Letter by facsimile transmission or electronic
transmission (in “pdf” or “tif” format) shall be effective as delivery of a
manually executed counterpart hereof. Section headings used herein are for
convenience of reference only, are not part of this Joinder Letter and are not
to affect the construction of, or to be taken into consideration in
interpreting, this Joinder Letter. This Joinder Letter constitutes an amendment
to the Commitment Letter. This Joinder Letter does not, by implication or
otherwise, limit, impair, constitute a waiver of, or otherwise affect, the
rights and remedies of any party to the Commitment Letter and, except in respect
of the amendments expressly set forth herein, does not alter, modify, amend or
in any way affect any of the terms, conditions, obligations, covenants or
agreements contained in the Commitment Letter, all of which are ratified and
affirmed in all respects and will continue in full force and effect. This
Joinder Letter will become effective as to each of the parties hereto on the
date when each of the parties hereto has executed both a counterpart hereof and
a counterpart of the Fee Letter Joinder. From and after the date of
effectiveness of this Joinder Letter, any reference to the Commitment Letter in
any agreement, document, undertaking or course of dealing (verbal or otherwise)
will be deemed to be a reference to the Commitment Letter as amended hereby. THE
SUBMISSION TO JURISDICTION, WAIVER OF JURY TRIAL AND CONFIDENTIALITY PROVISIONS
CONTAINED IN SECTIONS 10 AND 11 OF THE COMMITMENT LETTER ARE INCORPORATED HEREIN
BY REFERENCE, MUTATIS MUTANDIS. THIS JOINDER LETTER SHALL BE GOVERNED BY AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
WITHOUT REGARD TO CONFLICT OF LAW PRINCIPLES THAT WOULD RESULT IN THE
APPLICATION OF ANY LAW OTHER THAN THE LAW OF THE STATE OF NEW YORK.

[Remainder of this page intentionally left blank; signature pages follow]

 

3



--------------------------------------------------------------------------------

We are pleased to have been given the opportunity to assist you in connection
with this important financing.

 

    Very truly yours,     ROYAL BANK OF CANADA    

By:

       

  /s/ John Flores

        Name: John Flores         Title: Authorized Signatory

 

 

[Signature Page to Project Paladin Joinder Letter – Commitment Letter (Royal
Bank)]



--------------------------------------------------------------------------------

Accepted and agreed to as of

the date first above written:

 

GOLDMAN SACHS BANK USA By:  

/s/ Robert Ehudin

    Authorized Signatory     Robert Ehudin     Authorized Signatory
GOLDMAN SACHS LENDING PARTNERS LLC By:  

/s/ Robert Ehudin

    Authorized Signatory  

  Robert Ehudin

  Authorized Signatory

 

[Signature Page to Project Paladin Joinder Letter – Commitment Letter (Royal
Bank)]



--------------------------------------------------------------------------------

THE HILLSHIRE BRANDS COMPANY By:  

/s/ Kent B. Magill

Name: Kent B. Magill Title:   Executive Vice President

 

 

[Signature Page to Project Paladin Joinder Letter – Commitment Letter (Royal
Bank)]